 Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12       Desc Main
                                Document     Page 1 of 42


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                    )      Case No. 18-31185
                                          )
         HARLOW HIGINBOTHAM,              )      Chapter 11
                                          )
              Debtor.                     )      Honorable LaShonda Hunt
                                                 Hearing:
                                                        May 22, 2019
                                                        11:00 a.m.

                                 NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT on May 22, 2019 at 11:00 a.m., we shall appear before
the Honorable LaShonda Hunt, or whomever is sitting in her stead, in Courtroom 719 of the
Dirksen Federal Building, 219 South Dearborn Street, Chicago, IL 60604, and then and there
present the attached Susan Higinbotham’s Motion for Protective Order, a copy of which is
hereby served upon you.


                                          SUSAN HIGINBOTHAM



Date: May 15, 2019                        By: __/s/ Bradley Block__________
                                                 One of her Attorneys

Bradley S. Block
Law Offices of Bradley Block
318 West Adams Street
17th Floor
Chicago, IL 60606
224-533-1075
224-533-1076 (fax)
brad.block@bradblocklaw.com
 Case 18-31185            Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                     Document     Page 2 of 42


                                    CERTIFICATE OF SERVICE

       I, Bradley Block, an attorney, certify that I served a copy of the foregoing Susan
Higinbotham’s Motion for Protective Order and the associated Notice of Motion on the persons
below by filing same via ECF or, if indicated, by email on May 15, 2019.

                                             __/s/ Bradley Block_____________________
                                                    Bradley Block

Service List:

 Bianca E. Ciarroni                                 Deborah K. Ebner
 Shira R. Isenberg                                  Law office of Debora Kanner Ebner
 Freeborn Peters LLP                                P.O. Box 929
 311 South Wacker Drive                             Glenview, IL 60025
 Suite 3000                                         312-922-3838
 Chicago, IL 60606                                  dkebner@deborahebnerlaw.com
 312-360-6000
 bciarroni@freeborn.com
 sisenberg@freeborn.com

 Jeffrey K. Paulsen                                 Nathan Rugg
 William Factor                                     Barack Ferrazzano Kirschbaum & Nagelberg
 The Law Office of William J. Factor, Ltd.          200 West Madison Street
 1363 Shermer Road                                  Suite 3900
 Suite 224                                          Chicago, IL 60606
 Northbrook, IL 60062                               312-984-3172
 847-239-7248                                       Nathan.rugg@bfkn.com
 wfactor@factorlaw.com
 jpaulsen@factorlaw.com

 Gregory K. Stern                                   Stephen G. Wolfe
 Gregory K. Stern, P.C.                             Office of the U.S. Trustee
 53 West Jackson Blvd.                              219 South Dearborn Street
 Suite 1442                                         Room 873
 Chicago, IL 60604                                  Chicago, IL 60604
 312-427-1558                                       312-886-7480
 greg@gregstern.com                                 Steve.g.wolfe@usdoj.gov
                                                    ustpregion11.es.ecf@usdog.gov

 Joshua Gross                                       N. Neville Reed
 Sean T. Scott                                      Brian Wilson
 Mayer Brown LLP                                    200 West Madison Street
 71 South Wacker Drive                              Suite 3000
 Chicago, IL 60606                                  Chicago, IL 60606
 312-701-8771                                       312-224-1200
 jgross@mayerbrown.com                              nreid@foxswibel.com
 sts@mayerbrown.com                                 bwilson@foxswibel.com




                                                2
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12         Desc Main
                               Document     Page 3 of 42


Michael DiDomenico                            Adam Goodman
Sean Hamann                                   Goodman Tovrov Hardy & Johnson
Lake Toback DeDomenico                        105 West Madison Street
33 North Dearborn Street                      Suite 1500
Suite 1720                                    Chicago, IL 60602
Chicago, IL 60602                             adam@thegoodmanlawoffices.com
mdidomenico@laketoback.com                    agoodman@goodtov.com
shamann@laketoback.com
**Served via email

David Wentzel
Wentzel Law Offices
77 West Washington Street
Suite 2100
Chicago, IL 60602
dwentzel@wentzellaw.com
**Served via email




                                          3
    Case 18-31185         Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12          Desc Main
                                        Document     Page 4 of 42


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                                            )     Case No. 18-31185
                                                  )
           HARLOW HIGINBOTHAM,                    )     Chapter 11
                                                  )
                   Debtor.                        )     Honorable LaShonda Hunt

               SUSAN HIGINBOTHAM’S MOTION FOR PROTECTIVE ORDER

           Susan Higinbotham (“Susan”), for her Motion for Protective Order, made pursuant to

F.R. Civ. P. 26(c) (incorporated by F.R. Bankr. P. 7026), states as follows:

           1. Susan seeks a protective order to either eliminate or limit the scope of the deposition

that the Support Creditors1 seek to take. Susan seeks a protective order because, given the

Amended Plan of Reorganization that the Debtor that the Debtor recently filed, there is no real

need for her deposition. Further, if any deposition does occurs, disputes concerning the scope of

the deposition are inevitable. Given that Ms. Higinbotham is spending all of her time at the

hospital tending to her critically ill daughter (who will be in critical condition for the foreseeable

future), it would be better to resolve these disputes in advance than have a battle royale at the

deposition, followed by motions with the possibility of a second deposition occurring.

Background

           2. The Support Creditors filed a Motion to Dismiss this Bankruptcy case on January 9,

2019. The Support Creditors served Susan with a subpoena seeking documents and a deposition

on January 23, 2019. See Exhibit A. The portion of the subpoena requesting documents was the

equivalent of a citation to discover assets against Susan, seeking all documents regarding all of

her assets.



1
    Wipaporn Teekhungam and her three children.
 Case 18-31185         Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12          Desc Main
                                     Document     Page 5 of 42


       3. Susan responded to the Subpoena on February 5, 2019. See Exhibit B. Susan’s

responses were generally as follows:

           A. With respect to assets owned jointly by Susan and the Debtor, Susan indicated

                that the Support Creditors should obtain such documents from the Debtor. Susan

                understands that the Support Creditors have done so.

           B. With respect to assets owned solely by Susan, Susan objected that such

                documents were not relevant to the Motion to Dismiss.

           C. With respect to Susan’s claims against the Debtor and the property listed on his

                Bankruptcy Schedules, Susan objected to the extent that the Support Creditors had

                already obtained such documents in connection with the underlying state court

                litigation. Susan indicated that she had some additional documents and would

                produce them upon entry of a protective order. Susan tendered a draft protective

                order (essentially the form of protective order endorsed by the Northern District

                of Illinois).

The Support Creditors have not challenged Susan’s objections or responded regarding the form

of the proposed protective order.

       4. Since the issuance and response to the Support Creditors’ subpoena, the Debtor has

proposed an Amended Plan of Reorganization (filed May 13, 2019). The Amended Plan, among

other things:

           A. Provides for prompt payment of the $2 million judgment of the Support Creditors

                for retroactive support.

           B. Provides for payment of the monthly support obligations going forward.




                                                 2
    Case 18-31185         Doc 190       Filed 05/15/19 Entered 05/15/19 09:54:12                       Desc Main
                                         Document     Page 6 of 42


             C. Provides assets (securities) from which the future monthly support obligations can

                  be paid, if Harlow cannot or does not pay the monthly support obligations from

                  income.2

             D. Pays general unsecured creditors in full.

             E. Does not pay/subordinates payment of Susan’s claims and the claims of family

                  trusts that have loaned money to Harlow over the years.

The Amended Plan thus provides for payment of non-insider claims in full, including the claims

of the Support Creditors, while (hopefully) avoiding the tax consequences that might occur if the

Debtor had to immediately liquidate assets.3

Susan’s Deposition is Unnecessary

         5. Even prior to the filing of the Amended Plan, and prior to scheduling a date for the

hearing on the Motion to Dismiss, counsel for the Support Creditors demanded that Susan

provide dates for her deposition. See Exhibit C.

         6. The Amended Plan makes Susan’s deposition unnecessary. In particular, the Motion

to Dismiss made six claims as to why the Debtor supposedly filed this Bankruptcy case in bad

faith, but these issues no longer matter.

         A. The Debtor allegedly filed the bankruptcy case to obtain a stay pending appeal. (pp.

             7-9). The Amended Plan, however, provides for immediate payment of the Support

             Creditors’ existing claims, and for payment of monthly support obligations when due.

             The only difference between the Amended Plan and the State Court orders is that the



2
  In addition, a trust established by the State Court still holds several hundred thousand dollars for payment of the
Support Creditors’ future attorneys’ fees.
3
  Susan believes that the Amended Plan still requires certain modifications to achieve these goals, but supports the
concept. If the Amended Plan is modified to help avoid liquidation of the securities account to pay the margin loan
(Class 2) and possibly to avoid triggering immediate taxes (an issue that Susan is investigating), Susan exects to
support the Amended Plan.

                                                          3
Case 18-31185    Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12              Desc Main
                               Document     Page 7 of 42


       Amended Plan provides for securities, held in a special account, as collateral for

       future support payments, while the State Court orders provided for collateral in the

       form of cash in a trust, with different trustees. In both cases, the future support

       payments are to be paid and assets are set aside to ensure payment—but in the

       Amended Plan, if the Debtor can make support payments out of income, he and Susan

       can avoid the tax consequences of liquidating securities (and he and Susan can defer

       the tax consequences to future years if he does have to liquidate securities).

    B. The Debtor allegedly made misleading statements in his 341 Meeting about his

       assets. (pp. 9-10). This claim appears to relate to the impact of the Debtor’s promises

       and transfers of certain assets to Susan in 2009 and 2011, and his uncertainty about

       whether he owned the assets listed on his Bankruptcy Schedules. However, if the

       Amended Plan is confirmed, then the Debtor will be using marital assets (which are

       subject to Susan’s ownership claims) to pay creditor claims, so this issue is moot.

    C. The Debtor is allegedly using the Bankruptcy case to avoid paying child support.

       (p.10) The Amended Plan proposes to pay all past and present child support

       obligations and provides collateral to ensure that such payments are made.

    D. The Debtor is attempting to delay the State Court determination of sanctions. (p. 11)

       This Court previously lifted the automatic stay to permit the State Court to hold such

       proceedings.

    E. The Insider claims are not legitimate. (pp. 11-12). Although is allegation is wrong,

       the Amended Plan does not propose to pay these claims, so this objection does not

       matter.




                                              4
 Case 18-31185          Doc 190     Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                     Document     Page 8 of 42


           F. The Bankruptcy case frustrates Illinois State law by trying to obtain a stay pending

              appeal. See Paragraph 6A above.

           7. Susan acknowledges that, at the May 1, 2019 hearing, the Court indicated that it

would want to hear from Susan in connection with the Motion to Dismiss. However, the Court

made that statement before seeing the Amended Plan. At a minimum, it would help guide the

parties if the Court could indicate the subjects on which Susan may have useful testimony.

If Susan’s Deposition Does Occur, Disputes
Regarding its Scope are Inevitable

           8. The Support Creditors are intent on litigating regardless of what is proposed to them

in a plan of reorganization. The Support Creditors’ counsel demanded dates for Susan’s

deposition without seeing the contents of the Amended Plan or knowing the date of the hearing

on their Motion to Dismiss. See Exhibit C.

           9. Further, the scope of the document requests contained in the Support Creditors’

subpoena was extremely broad. It is apparent from the scope of the document requests and

Susan’s objections that the parties have vastly different views of what is relevant.

           10. Perhaps in an ordinary circumstance, the Court would allow the deposition to proceed

and permit the parties to argue about these issues, and have the parties bring the disputes they

cannot resolve to the Court after the fact. In this circumstance, however, where disputes appear

inevitable and where Susan has an infant in critical condition, it would make sense to resolve

these issues in advance. Susan does not need to witness the lawyers constantly argue with each

other; Susan needs for the deposition to proceed efficiently rather than having the deposition

slowed by constant disputes; and Susan needs to have the deposition occur once and be done

with it.




                                                   5
 Case 18-31185       Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12             Desc Main
                                   Document     Page 9 of 42


       11. Counsel certifies, as evidenced by Exhibit C, that he has attempted to resolve these

discovery disputes but has been unable to do so. It is obvious from the discussions to date that

further communication will not lead to an accord.

       WHEREFORE, Susan Higinbotham respectfully requests that this Court enter a

protective order prohibiting her deposition by the Support Creditors or, in the alternative,

defining the scope of her deposition by the Support Creditors, and granting such further relief as

this Court deems proper.


                                              SUSAN HIGINBOTHAM



Date: May 15, 2019                            By: __/s/ Bradley Block__________
                                                     One of her Attorneys

Bradley S. Block
Law Offices of Bradley Block
318 West Adams Street
17th Floor
Chicago, IL 60606
224-533-1075
224-533-1076 (fax)
brad.block@bradblocklaw.com




                                                 6
Case 18-31185   Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                          Document      Page 10 of 42
Case 18-31185   Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                          Document      Page 11 of 42
Case 18-31185   Doc 190    Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                           Document      Page 12 of 42




                          EXHIBIT A
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                              Document      Page 13 of 42


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

       In re:                           Chapter 11

       Harlow N. Higinbotham,           Bankruptcy No. 18-31185

                              Debtor.   Honorable LaShonda A. Hunt


                   AMENDED DOCUMENT RIDER TO
         SUSAN HIGINBOTHAM IN CONNECTION WITH SUBPOENA

         Wipaporn Teekhungam and her ten-year-old triplets, A.H., A.H., and
  A.H. by and through their undersigned counsel, hereby serve on Susan
  Higinbotham the following document rider to the attached subpoena.

                        DEFINITIONS AND INSTRUCTIONS
       The following definitions and instructions are applicable to each
  Discovery Request.

  I.   Definitions
             1. “341 Meeting” means the meeting of creditors of the Debtor
  conducted by the Office of the United States Trustee on December 11, 2018.

             2. “All Documents” shall mean every Document, whether an
  original or copy, as defined below, known to you, and every such
  Document or writing which you can locate or discover by reasonably
  diligent efforts and includes Documents in the possession, custody or
  control of your agent(s).

             3. “And” shall mean and/or.

             4. “Any” shall mean any and all.




       {00131581}                          Page 1
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                              Document      Page 14 of 42


             5. “Bankruptcy Case” means the bankruptcy proceeding
  that the Debtor filed on November 5, 2018, which was assigned Case
  No. 18-31185.

             6. “Communication” shall mean any manner or means of
  disclosure, transfer, or exchange, and any disclosure, transfer, or
  exchange of information whether orally or by Document, or whether face
  to face, by telephone, mail, or personal delivery.

             7. “Creditor” shall have the meaning as defined in 11 U.S.C. §
  101(10).

             8. “Debt” shall have the meaning as defined in 11 U.S.C.
  § 101(12).

             9. “Debtor” shall mean Harlow Higinbotham.

             10. “Divorce Petition” means the divorce petition that you filed
  in Will County against the Debtor in December of 2018.

             11. “Discovery Requests” shall mean the foregoing
  Interrogatories and Request for Production of Documents.

             12. “Document” or “Documents” shall mean all ESI and all
  written, typewritten, handwritten, recorded, or printed matter of any
  kind, including, without limitation, the originals and all nonidentical
  copies thereof, whether different from the originals by reason of any
  notation made upon such copies or otherwise, including, again without
  limitation, minutes and/or other records of meetings, agendas, bills,
  contracts, leases, assignments, agreements, contracts, summaries of
  negotiations, account books, orders, invoices, statements, bills, checks,
  accounting records, vouchers, summaries, diaries, forecasts, studies,
  drawings, graphs, charts, reports, and/or summaries of investigations or
  reports, strategic or business plans or summaries, brochures, pamphlets,




       {00131581}                          Page 2
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                              Document      Page 15 of 42


  publications, circulars, advertisements, trade letters, press releases,
  statements of policy, correspondence, letters, telegrams, interoffice and
  intraoffice communications, offers, notations of any sort of conversations,
  appointment books or calendars, teletypes, telefax, thermafax,
  confirmations, computer files, printouts of computer files, computer data
  (including, but not limited to, information or programs stored in a
  computer, whether or not ever printed out or displayed), all drafts,
  alterations, modifications, changes and amendments of any of the
  foregoing, all graphic or manual records or representations of any kind,
  including, without limitation, photographs, microfiche, microfilm,
  videotape, records, motion pictures, and electronic, mechanical or
  electric records or representations of any kind, including, without
  limitation, tapes, cassettes, disks, magnetic cards, and recordings; and
  all other similar material which is in your possession, custody, or
  control. Without limiting the term “control” as used in the preceding
  sentence, a Document shall be deemed to be within your control,
  regardless of its physical location, if you have the right to secure the
  Document or a copy thereof from another person or entity, either public
  or private, including, but not limited to, your legal counsel, having
  actual possession thereof

             13. “Each” shall mean each and every.

             14. “ESI” means electronically stored information and further
  means, without limitation, information that is stored in an electronic
  medium, with electronic being defined as relating to technology having
  electrical, digital, magnetic, wireless, optical, electromagnetic, or similar
  capabilities and includes, without limitation, emails and texts.

             15. “Explain in Detail” means to answer the subject
  interrogatory with all material information regarding the subject




       {00131581}                          Page 3
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                              Document      Page 16 of 42


  question, including information that Identifies the underlying facts and,
  if appropriate, legal theories that support your answer and specifically
  excludes a summary explanation that excludes material information
  related to the subject matter of the question.

             16. “Four-Year Period” shall mean the period of November 5,
  2014, to November 5, 2018.

             17. “Identify” or “identity” when used in reference to a fact
  means to state the alleged or actual fact and all information or details
  that you believe make the fact true or false.

             18. “Identify” or “identity,” when used in reference to an
  individual person, shall mean to state his or her full name, present or
  last known business address, and residential address if no present
  business address is known, telephone number, and the name of such
  person's present or last known employer, place of employment and
  position, the position(s) and/or interest(s) he or she held with and in the
  Debtor, as defined herein, during the relevant time period, and the
  relevant time period he or she held such position(s) and/or interests
  with and in the Debtor.

             19. “Identify” or “identity,” when used in reference to an entity,
  shall mean to state its full and complete name and the present or last
  known address of its headquarters or principal place of business, the
  position(s) and/or interest(s) it held with and in the Debtor during the
  relevant time period, and the relevant time period it held such
  position(s) and/or interests with and in the Debtor.

             20. “Identify” or “identity,” when used in reference to a noun
  or concept, shall mean to state a complete description of the noun or
  concept, including all details thereof.




       {00131581}                           Page 4
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                              Document      Page 17 of 42


             21. “Identify” or “identity,” when used in reference to a
  Document, shall mean to state the nature of the Document (e.g., letter,
  memorandum, etc.), the date, if any, appearing on the Document, the
  identity of the person(s) who wrote, signed, dictated, or otherwise
  participated in the preparation of the Document, the identity of all
  persons who received copies of the Document, and the present location
  and custodian of the Document.

             22. “Identify” or “identity,” when used in reference to a meeting
  or to an oral communication, shall mean to state the following: the date and
  place thereof, the identity of the individual(s) who initiated the meeting or
  oral communication, the identity of each person who participated in, or who
  was present at, any part or all of the meeting or oral communication, or
  who became privy to the substance of the meeting or oral communication,
  the subject of the meeting or oral communication, and whether the meeting
  or oral communication occurred in person or by telephone and, if both, the
  method by which each individual participated.

             23. “Including” is not a term of limitation and also refers to,
  “not limited to.”

             24. “Motion to Dismiss” means the motion to dismiss the
  captioned chapter 11 proceeding that the Triplets filed on January 9,
  2019 [Dkt. No. 49].

             25. “Or” shall mean and/or.

             26. “Oral Communication” shall mean any Communication
  spoken or heard, whether in person, by telephone, or otherwise.

             27. “Petition Date” shall mean November 5, 2019, the date the
  Debtor filed his voluntary petition for relief under chapter 11 of title 11
  of the United States Code in the Court.




       {00131581}                          Page 5
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                              Document      Page 18 of 42


             28. “Person” shall mean any and all entities, as well as natural
  persons, and, without limitation, shall be defined to include natural
  persons, corporations, partnerships, joint owners, associations,
  companies, and joint ventures.

             29. “Refer,” “relate,” “reflect,” “regard,” “refer to,” “relate to,”
  “relating to,” and “concerning” (or forms thereof) shall mean directly
  or indirectly, in whole or in part, referring to, relating to, connected
  with, commenting upon, relevant to, impinging or impacting upon,
  affecting, responding to, showing, describing, representing, supporting,
  contradicting, stating, mentioning, showing, evaluating, recording, noting,
  analyzing, reflecting, or constituting.

             30. “SOFA” means the Statement of Financial Affairs the Debtor
  filed in the Bankruptcy Case, including any amendments thereto.

             31. “Susan” refers to Susan Higinbotham, the Debtor’s wife as
  of the Petition Date and any business or other entity in which she has
  an interest, including Higinbotham Capital LLC, Chicago 2000
  Partners LLC, and Susan Higinbotham Apparel Design.

             32. “Ten-Year Period” shall mean the period of November 5,
  2008, to November 5, 2019.

             33. “Transfer” shall have the meaning as set forth in 11
  U.S.C. § 101(54).

             34. “Triplets” means the three male children whose mother is
  Wipaporn Teekhungam and who have alleged either directly, through
  their agents or through their mother, that the Debtor is their father,
  and includes the mother of said children, Wipaporn Teekhungam.

             35. “Trust” means any document, interest or agreement
  purporting to create a trust or creating a trust where any of the Debtor,




       {00131581}                           Page 6
Case 18-31185        Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                               Document      Page 19 of 42


  Susan or any of their children are a beneficiary, the grantor or the
  trustee and includes, without limitation, the E.D. Higinbotham Trust,
  the H.N. Higinbotham Trust, the Rosenberg Irrevocable Trust and the
  any charitable trust.

              36. “You” or “your” shall mean the person to whom this
  discovery or subpoena is directed.

  II.   Instructions
              1. If any Documents have previously been produced in other
  litigation involving the Triplets, in lieu of producing such Documents again,
  Identify the bates number of such Document(s) and the date(s) such
  materials were produced.

              2. Capitalized terms not otherwise defined shall have the
  meaning set forth in the Bankruptcy Code.

              3. If you claim any form of privilege, whether based upon statute
  or otherwise, as a ground for not answering any Discovery Request or any
  part of a Discovery Request, set forth all facts upon which such claim of
  privilege is based.

              4. If you claim any form of privilege, whether based upon statute
  or otherwise, as a ground for not identifying requested Documents, identify
  the Discovery Request to which the Document is responsive and set forth
  all facts upon which such claim of privilege is based, and for each
  Document as to which you claim any form of privilege, identify: (i) the date
  of the Document; (ii) the date upon which the Document was prepared; (iii)
  the title or caption of the Document; (iv) the form of the Document (e.g.,
  letter, memorandum, chart, etc.); (v) the subject matter of the Document;
  (vi) the author(s) and/or any and all other persons involved or participating
  in preparing or drafting the Document; and (vii) the recipient(s) of the




        {00131581}                          Page 7
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                              Document      Page 20 of 42


  Document or any copy thereof, including all persons to whom the Document
  has been provided or who have it within their possession, custody, or
  control.

             5. If you claim any form of privilege, whether based upon statute
  or otherwise, as a ground for not identifying requested oral
  communications, identify the Discovery Request to which the oral
  communication is responsive and set forth all facts upon which such claim
  of privilege is based, and for each oral communication as to which you claim
  any form of privilege, identify: (i) the date upon which the oral
  communication took place; (ii) the subject matter of the oral
  communication; (iii) the person who made the oral communication; and (iv)
  identify the person(s) to whom the oral communication was made.

             6. Whenever a Discovery Request requests you to “state the
  facts” or “describe,” you should provide all information relating or referring
  to the subject matter of such Discovery Request, including, but not limited
  to, a specification of dates of all events which relate to such subject matter,
  the identity of all oral communications and meetings relating to the subject
  matter, the identity of all persons with knowledge of the facts that relate to
  such subject matter, and the identity of all Documents which relate to refer
  to, or contain, information concerning the subject matter of such Discovery
  Request. If there were any oral or written communications concerning the
  subject matter of the Discovery Request, include the identity of the
  participants to such communications, and set forth the substance of such
  communications.

             7. If any Document responsive to any Discovery Request has
  been destroyed, erased, discarded, or otherwise lost, identify: (i) the type of
  Document; (ii) the approximate date on which it was created; (iii) the
  author or preparer; (iv) the contents of the Document; (v) any and all




       {00131581}                          Page 8
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                              Document      Page 21 of 42


  persons who received or saw the Document or a copy of it; (vi) any and all
  persons who participated in, or who were involved in, the decision to
  destroy such Document, if applicable; (vii) any Document retention or
  destruction policy under which such Document was destroyed, erased, or
  discarded, and any and all persons who participated in, or who were
  involved in, the formulation of any such policy; (viii) the reason for the
  destruction of such Document, if applicable; and (ix) the date (or
  approximate date if precise date is not known) such Document was lost,
  discarded, or destroyed.

             8. Whenever a date, amount, or other computation or figure is
  requested, the exact date, amount, or other computation or figure is to be
  given, unless it is unknown. If the exact date, amount, or other
  computation or figure is unknown, the approximate date, amount, or other
  computation or figure should be given (or the best estimate thereof), and
  the answer should state that the date, amount, or other computation or
  figure provided is an estimate or approximation.

             9. Where facts are set forth in the answers or portions thereof
  and are supplied upon information and belief, rather than your direct
  personal knowledge, you should so state, and specifically identify each
  source of such information and belief. Should you be unable to answer any
  Discovery Request, or any portion thereof, by either actual knowledge or
  upon information or belief, you should so state.

             10. Except for reference to defined or designated terms, or unless
  otherwise expressly stated, each Discovery Request shall be construed
  independently and not by reference to any other Discovery Request herein
  for purpose of limitation.

             11. Unless specifically noted otherwise, the relevant time frame of
  these Discovery Requests shall be from January 1, 2007, until the date




       {00131581}                          Page 9
Case 18-31185          Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                                 Document      Page 22 of 42


  upon which responses hereto are due, and as may be later supplemented, in
  accordance with the Federal Rules and the Bankruptcy Rules.

               12. Pursuant to Federal Rule 26(e), made applicable herein by
  Bankruptcy Rule 7026, each Discovery Request shall be construed to
  impose upon the party answering it the continuing obligation to
  supplement the answer thereto with information later learned by such
  party that is necessary to make the answer correct and complete.

  III.   REQUESTS FOR PRODUCTION OF DOCUMENTS
                      1.   All Bank Statements from January 1, 2008, through the
  present for any bank account that holds, or has held, your property.

                      ANSWER:
                      2.   All statements from January 1, 2008, through the
  present for any brokerage or other account in which the Debtor or you have
  or had an interest.

                      ANSWER:
                      3.   All Documents and ESI reflecting or identifying the
  value of any real estate in which you had an interest since 2000, or
  currently have an interest, either as an owner, co-owner or tenant.

                      ANSWER:
                      4.   All Documents and ESI reflecting or identifying or
  relating to any real estate in which you had an interest since 2000, or
  currently have an interest, either as an owner, co-owner or tenant.

                      ANSWER:
                      5.   All invoices and statements from any attorney you have
  consulted from January 1, 2008 to the present.




         {00131581}                           Page 10
Case 18-31185        Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                               Document      Page 23 of 42



                    ANSWER:
                    6.    All Documents and ESI that support the expenditure of
  approximately $20,000 per month on childcare and children’s education
  costs.

                    ANSWER:
                    7.    All Documents and ESI related to childcare and
  children’s education costs.

                    ANSWER:
                    8.    All Documents and ESI reflecting, documenting,
  discussing or relating to any services you provided to the Debtor, including
  any services that relate to any Debts the Debtor owes to you or that you
  claim the Debtor owes to you.

                    ANSWER:
                    9.    All Documents and ESI related to the promissory note
  that the Debtor claims to exist to evidence amounts owed by him to you,
  including the note itself and All Documents and ESI that evidence how the
  obligation was incurred.

                    ANSWER:
                    10.   All Documents and ESI related to the Debtor’s
  contention that he gave all his assets to you.

                    ANSWER:
                    11.   All Documents and ESI related to the so-called “full
  accounting” of amounts owed to you.

                    ANSWER:
                    12.   All Documents and ESI related to estate planning
  documents or materials that contain either your name or the Debtor’s




       {00131581}                           Page 11
Case 18-31185        Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12     Desc Main
                               Document      Page 24 of 42


  name, including, without limitation, wills, trusts, codicils, powers of
  attorneys, living trusts, and similar documents.

                    ANSWER:
                    13.   All Documents and ESI created by you or the Debtor or
  transmitted to you or received by you in connection with or related to the
  Debtor voluntarily filing a bankruptcy petition.

                    ANSWER:
                    14.   All Documents and ESI relating to accounts or trusts in
  which you, the Debtor or any of your present or future children have or
  ever had an interest, whether as a settlor, beneficiary, or owner, that are
  located outside of the United States or are subject to a law or jurisdiction
  outside of the United States, or any state outside thereof.

                    ANSWER:
                    15.   Except to the extent otherwise subject to a specific
  Document Request, All Documents and ESI related to any asset that you
  consider to be exempt, including, without limitation, 401(k) statements and
  formation and administration documents, and IRA statements and
  formation and administration documents.

                    ANSWER:
                    16.   All Documents and ESI generated from January 1, 2008
  to the present, which reflect, discuss or disclose your assets and liabilities,
  including, without limitation, financial statements or loan applications.

                    ANSWER:
                    17.   For each of Debtor’s liabilities outstanding at any time
  from January 1, 2008, through the present, All Documents and ESI related
  to such liability, including without limitation, agreements, payment
  records, demands for payment, and statements.



       {00131581}                            Page 12
Case 18-31185        Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                               Document      Page 25 of 42



                    ANSWER:
                    18.   For each asset owned by you at any time after January
  2008 with a purchase price or current value of more than $1,000, all
  Documents and ESI related to such asset including without limitation,
  titles, registrations, deeds, appraisals, purchase agreements, assignments
  of rights or interests, security agreements and/or mortgages.

                    ANSWER:
                    19.   All Documents and ESI evidencing or referring to any
  security interest granted in any asset owned directly or indirectly by you at
  any time after January 2008.

                    ANSWER:
                    20.   All Documents and ESI related to any surrogacy
  arrangements for the birth a child.

                    ANSWER:
                    21.   All Documents, ESI and Communications related to any
  trust for which you are a beneficiary, settlor or trustee, including, without
  limitation, documents relating to the formation, funding or administration
  of such trust.

                    ANSWER:
                    22.   All Documents, ESI and Communications you
  transmitted to, or received from, the Debtor after you learned about the
  Triplets.

                    ANSWER:
                    23.   All Documents and ESI related to insurance on any
  property in which you or the Debtor have or had an interest at any time,
  including personal property riders, and insurance applications.




       {00131581}                           Page 13
Case 18-31185        Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12     Desc Main
                               Document      Page 26 of 42



                    ANSWER:
                    24.   All Documents and ESI related to life insurance on the
  Debtor’s life, including insurance applications, and riders.

                    ANSWER:
                    25.   All Documents and ESI related to the value of any
  property with a purchase price or current value of more than $1,000, that
  the Debtor currently has or had at any time since January 1, 2008.

                    ANSWER:
                    26.   All Documents and ESI reflecting, evidencing or
  relating to the Debtor’s transfer of an interest in property to you at any
  time including, without limitation, documents related in any way to the
  Debtor’s contention that he transferred all his property to you.

                    ANSWER:
                    27.   All Documents and ESI relating to credit or payment
  terms that existed between you and the Debtor, including, but not limited
  to, all letters, notes, memoranda, facsimile transmissions and e-mail
  correspondence or communications or other records.

                    ANSWER:
                    28.   To the extent not already produced in response to the
  above Document Requests, All Documents and ESI that relate to, evidence,
  reflect or support the assertion that the Trusts are creditors of the Debtor’s
  bankruptcy estate.

                    ANSWER:
                    29.   All Documents and ESI related to the charitable trust
  the Debtor mentioned at his 341 Meeting, including the trust itself, any




       {00131581}                           Page 14
Case 18-31185        Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12    Desc Main
                               Document      Page 27 of 42


  Documents, including formation Documents related to such trust and any
  communications related to such trust.

                    ANSWER:
                    30.   All Documents and ESI that relate to, evidence, support
  or reflect the Debtor’s allegation that you are owed the amounts set forth in
  the Debtor’s bankruptcy schedules.

                    ANSWER:
                    31.   All Documents and ESI related to the Debtor’s
  contention at his 341 Meeting that he owes you money for “staying with me
  and for taking care of helping me take care of these matters that are -- been
  my main occupation for the past several years.”

                    ANSWER:
                    32.   All Documents and ESI related to insurance policies
  naming you as the beneficiary, insured or owner, including the policies
  themselves, any statements related to the value of the policies and any
  Documents related to transfers of the policies.

                    ANSWER:
                    33.   All emails and texts sent by the Debtor to you or from
  you to the Debtor since January 1, 2008 through the present that relate in
  any way to the Triplets, to the surrogacy arrangements, to the Divorce
  Petition or to the assets or liabilities of you or the Debtor.

                    ANSWER:
                    34.   All Documents related to the Divorce Petition.




       {00131581}                           Page 15
Case 18-31185       Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12   Desc Main
                              Document      Page 28 of 42


  Dated: January 22, 2019                  Wipaporn Teekhungam, A.H., A.H.,
                                           and A.H.

                                           By:
                                           One of Their Attorneys




  William J. Factor (6205675)
  Deborah K. Ebner, Of Counsel (6181615)
  Jeffrey K. Paulsen (6300528)
  FACTORLAW
  105 W. Madison Street, Suite 1500
  Chicago, IL 60602
  Tel:    (847) 239-7248
  Fax:    (847) 574-8233
  Email: wfactor@wfactorlaw.com
          dkebner@deborahebnerlaw.com
          jpaulsen@wfactorlaw.com




       {00131581}                          Page 16
 Case 18-31185        Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                   Document      Page 29 of 42
                                    EXHIBIT B


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                          )     Case No. 18-31185
                                                )
         HARLOW HIGINBOTHAM,                    )     Chapter 11
                                                )
                Debtor.                         )     Honorable LaShonda Hunt

                   SUSAN HIGINBOTHAM’S RESPONSE TO SUBPOENA

         Susan Higinbotham (“Susan”), for her Response to the Subpoena issued by Wipapom

Teekhungam (the “Support Claimants”), states as follows:

                                    GENERAL OBJECTIONS

         The following objections are incorporated into each response to a specific request as if

fully set forth therein, whether referenced or not.

         A. Susan objects to these requests to the extent they seek information protected by the

attorney-client privilege, work product rule or other applicable privilege. Further, it is unduly

burdensome for Susan to provide a privilege log for all privileged communications occurring

after she consulted counsel in connection with In re the Parentage of Wipaporn Teekhungam v.

Harlow Higinbotham, Case No. 2011 D 6475 pending in the Circuit Court of Cook County,

Illinois (the “Support Case”) because there are innumerable communications occurring between

client and counsel during pending litigation.

         B. Susan objects to these requests to the extent they seek to command her to take actions

that are not required by the Bankruptcy Code or the Bankruptcy Rules.

         C. Susan objects to these requests to the extent they duplicate discovery sought in the

Support Case.
 Case 18-31185         Doc 190     Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                   Document      Page 30 of 42


       D. Susan objects to these requests because the time frame for many of them (back to

January 1, 2008) is overbroad and unduly burdensome, and seeks information that is not

relevant.

       E. Susan objects to this subpoena to the extent it seeks confidential information. Susan

will produce documents containing confidential information after the Court enters an appropriate

protective order. A proposed protective order has been provided concurrently with these

responses.

       F. Susan objects to this subpoena because, for the most part, it is a disguised citation to

discovery assets (and would be overbroad even for that purpose) for assets related to both Susan

and the Debtor; the subpoena does not seek information relevant to these bankruptcy proceedings

and/or seeks information that has already been obtained or should be obtained from the Debtor.

The subpoena is thus overbroad and unduly burdensome. It seeks all documents related to

virtually every asset that Susan owns, as well as every asset that the Debtor owns.

             (1) Many of these documents should be obtained from the Debtor. It is unduly

                burdensome for Susan, a creditor, to produce documents that are available from

                the Debtor, who has voluntarily taken on this burden by commencing these

                proceedings. Further, the Support Claimants have already requested these

                documents from the Debtor.

             (2) The Support Claimants appear to hold a priority claim. Their interest in these

                bankruptcy proceedings is primarily whether, upon plan confirmation, the Debtor

                has sufficient assets to pay their claim. Either the Debtor makes such a showing at

                confirmation or the Debtor does not—and the plan will not be confirmed. That is

                the only issue that is relevant at this time.



                                                    2
 Case 18-31185       Doc 190         Filed 05/15/19 Entered 05/15/19 09:54:12          Desc Main
                                     Document      Page 31 of 42


           (3) Susan’s assets are not relevant. Further, litigation of the validity of Susan’s claims

               is not likely to be relevant to whether the Debtor can file a plan of reorganization

               unless the Debtor himself decides to pursue such litigation. If, hypothetically,

               Susan has an asset that the Debtor could claim belongs to his estate by filing an

               adversary proceeding, it does not matter to the Support Claimants unless the

               Debtor intends to use that asset in his plan of reorganization. There is no

               indication to date that such will be the case.

           (4) Although Susan has claims to many of the assets listed on the Debtor’s schedules,

               she may be willing to allow those assets to be used by the Debtor in his plan of

               reorganization should acceptable arrangements be made with her.

       G. Susan objects to these requests because, for the documents she is producing, the

subpoena does not provide her adequate time to respond. Susan will produce the documents on a

rolling basis as she obtains them.

                           RESPONSE TO SPECIFIC REQUESTS

       1. All Bank Statements from January 1, 2008, through the present for
          any bank account that holds, or has held, your property.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       2. All statements from January 1, 2008, through the present for any brokerage or
          other account in which the Debtor or you have or had an interest.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       3. All Documents and ESI reflecting or identifying the value of any
          real estate in which you had an interest since 2000, or currently
          have an interest, either as an owner, co-owner or tenant.


                                                 3
 Case 18-31185        Doc 190     Filed 05/15/19 Entered 05/15/19 09:54:12             Desc Main
                                  Document      Page 32 of 42


       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding this objection, Susan states that, with respect to real estate in which both she

and the Debtor currently have an interest (or had an interest as of the Petition Date), Susan does

not recall any appraisals or other documents that contain a value for such real estate but, if any

such documents existed, the Debtor would have them.

       4. All Documents and ESI reflecting or identifying or relating to any
          real estate in which you had an interest since 2000, or currently
          have an interest, either as an owner, co-owner or tenant.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       5. All invoices and statements from any attorney you have consulted
          from January 1, 2008 to the present.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       6. All Documents and ESI that support the expenditure of
          approximately $20,000 per month on childcare and children’s
          education costs.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       7. All Documents and ESI related to childcare and children’s
          education costs.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       8. All Documents and ESI reflecting, documenting, discussing or
          relating to any services you provided to the Debtor, including any
          services that relate to any Debts the Debtor owes to you or that you
          claim the Debtor owes to you.

                                                 4
 Case 18-31185       Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                  Document      Page 33 of 42



         RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan will produce certain documents related to her claims

against the Debtor to the extent they have not already been produced to the Support Creditors in

other proceedings and (if appropriate) subject to a protective order. See responses to requests

below.

         9. All Documents and ESI related to the promissory note that the
            Debtor claims to exist to evidence amounts owed by him to you,
            including the note itself and All Documents and ESI that evidence
            how the obligation was incurred.

         RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan will produce certain documents related to her claims

against the Debtor to the extent they have not already been produced to the Support Creditors in

other proceedings and (if appropriate) subject to a protective order.

         10. All Documents and ESI related to the Debtor’s contention that he
             gave all his assets to you.

         RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan will produce certain documents related to her claims

against the Debtor to the extent they have not already been produced to the Support Creditors in

other proceedings and (if appropriate) subject to a protective order.

         11. All Documents and ESI related to the so-called “full accounting” of
             amounts owed to you.




                                                 5
 Case 18-31185       Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                  Document      Page 34 of 42


       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Susan also objects because the term “full accounting” is not defined; Susan will respond to this

request based on her belief that the Support Creditors intend to reference Exhibit G to their

Motion for Leave to File Transcript, Documents and Supplement Brief in Support of Motion for

Stay Relief with this term. Notwithstanding these objections, Susan will produce certain

documents related to her claims against the Debtor to the extent they have not already been

produced to the Support Creditors in other proceedings and (if appropriate) subject to a

protective order.

       12. All Documents and ESI related to estate planning documents or
           materials that contain either your name or the Debtor’s name,
           including, without limitation, wills, trusts, codicils, powers of
           attorneys, living trusts, and similar documents.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       13. All Documents and ESI created by you or the Debtor or transmitted
           to you or received by you in connection with or related to the Debtor
           voluntarily filing a bankruptcy petition.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan states that she is unaware of any such documents that

pre-date the Petition Date.

       14. All Documents and ESI relating to accounts or trusts in which you,
           the Debtor or any of your present or future children have or ever
           had an interest, whether as a settlor, beneficiary, or owner, that are
           located outside of the United States or are subject to a law or
           jurisdiction outside of the United States, or any state outside
           thereof.


                                                 6
 Case 18-31185       Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12           Desc Main
                                  Document      Page 35 of 42


       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       15. Except to the extent otherwise subject to a specific Document
           Request, All Documents and ESI related to any asset that you
           consider to be exempt, including, without limitation, 401(k)
           statements and formation and administration documents, and IRA
           statements and formation and administration documents.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       16. All Documents and ESI generated from January 1, 2008 to the
           present, which reflect, discuss or disclose your assets and liabilities,
           including, without limitation, financial statements or loan
           applications.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       17. For each of Debtor’s liabilities outstanding at any time from
           January 1, 2008, through the present, All Documents and ESI
           related to such liability, including without limitation, agreements,
           payment records, demands for payment, and statements.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan will produce certain documents related to her claims

against the Debtor to the extent they have not already been produced to the Support Creditors in

other proceedings and (if appropriate) subject to a protective order.

       18. For each asset owned by you at any time after January 2008 with a
           purchase price or current value of more than $1,000, all Documents
           and ESI related to such asset including without limitation, titles,
           registrations, deeds, appraisals, purchase agreements, assignments
           of rights or interests, security agreements and/or mortgages.




                                                 7
 Case 18-31185       Doc 190     Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                 Document      Page 36 of 42


       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       19. All Documents and ESI evidencing or referring to any security
           interest granted in any asset owned directly or indirectly by you at
           any time after January 2008.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       20. All Documents and ESI related to any surrogacy arrangements for
           the birth a child.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

In addition, Susan objects because surrogacy arrangements for her unborn child are contain

health care information protected by HIPAA.

       21. All Documents, ESI and Communications related to any trust for
           which you are a beneficiary, settlor or trustee, including, without
           limitation, documents relating to the formation, funding or
           administration of such trust.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       22. All Documents, ESI and Communications you transmitted to, or
           received from, the Debtor after you learned about the Triplets.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       23. All Documents and ESI related to insurance on any property in
           which you or the Debtor have or had an interest at any time,
           including personal property riders, and insurance applications.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

                                                8
 Case 18-31185       Doc 190     Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                 Document      Page 37 of 42


       24. All Documents and ESI related to life insurance on the Debtor’s life,
           including insurance applications, and riders.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       25. All Documents and ESI related to the value of any property with a
           purchase price or current value of more than $1,000, that the
           Debtor currently has or had at any time since January 1, 2008.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       26. All Documents and ESI reflecting, evidencing or relating to the
           Debtor’s transfer of an interest in property to you at any time
           including, without limitation, documents related in any way to the
           Debtor’s contention that he transferred all his property to you.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan has produced certain of the documents responsive to

this request in response to other requests, and/or responsive documents were produced in the

Support Case. See above.

       27. All Documents and ESI relating to credit or payment terms that
           existed between you and the Debtor, including, but not limited to,
           all letters, notes, memoranda, facsimile transmissions and e-mail
           correspondence or communications or other records.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan has produced certain documents responsive to this

request in response to other requests, and/or responsive documents were produced in the support

case. See above.



                                                9
 Case 18-31185       Doc 190     Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                 Document      Page 38 of 42


       28. To the extent not already produced in response to the above
           Document Requests, All Documents and ESI that relate to,
           evidence, reflect or support the assertion that the Trusts are
           creditors of the Debtor’s bankruptcy estate.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       29. All Documents and ESI related to the charitable trust the Debtor
           mentioned at his 341 Meeting, including the trust itself, any
           Documents, including formation Documents related to such trust
           and any communications related to such trust.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       30. All Documents and ESI that relate to, evidence, support or reflect
           the Debtor’s allegation that you are owed the amounts set forth in
           the Debtor’s bankruptcy schedules.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Susan also notes that the Debtor’s schedules list Susan as being owed an unknown amount.

Notwithstanding these objections, Susan has produced certain of the documents responsive to

this request in response to other requests, and/or responsive documents were produced in the

Support Case. See above.

       31. All Documents and ESI related to the Debtor’s contention at his 341
           Meeting that he owes you money for “staying with me and for
           taking care of helping me take care of these matters that are -- been
           my main occupation for the past several years.”

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding these objections, Susan has produced certain of the documents responsive to



                                                10
 Case 18-31185       Doc 190     Filed 05/15/19 Entered 05/15/19 09:54:12            Desc Main
                                 Document      Page 39 of 42


this request in response to other requests, and/or responsive documents were produced in the

Support Case. See above.

       32. All Documents and ESI related to insurance policies naming you as
           the beneficiary, insured or owner, including the policies themselves,
           any statements related to the value of the policies and any
           Documents related to transfers of the policies.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       33. All emails and texts sent by the Debtor to you or from you to the
           Debtor since January 1, 2008 through the present that relate in any
           way to the Triplets, to the surrogacy arrangements, to the Divorce
           Petition or to the assets or liabilities of you or the Debtor.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

       34. All Documents related to the Divorce Petition.

       RESPONSE: Susan objects to this request as overbroad and unduly burdensome, and

because it does not seek information that is relevant. In addition, see General Objections above.

Notwithstanding this objection, Susan will produce a file-stamped copy of the Divorce Petition.

                                                     SUSAN HIGINBOTHAM



Date: February 5, 2019                               By: __/s/ Bradley Block__________
                                                            One of her Attorneys

Bradley S. Block
Law Offices of Bradley Block
318 West Adams Street
17th Floor
Chicago, IL 60606
224-533-1075
224-533-1076 (fax)
brad.block@bradblocklaw.com


                                                11
 Case 18-31185            Doc 190   Filed 05/15/19 Entered 05/15/19 09:54:12         Desc Main
                                    Document      Page 40 of 42


                                    CERTIFICATE OF SERVICE

      I, Bradley Block, an attorney, certify that I served a copy of the foregoing Susan
Higinbotham’s Response to Subpoena on the persons below by email on February 5, 2019.

                                             __/s/ Bradley Block_____________________
                                                    Bradley Block

Service List:

 Bianca E. Ciarroni                              Deborah K. Ebner
 Shira R. Isenberg                               Law office of Debora Kanner Ebner
 Freeborn Peters LLP                             P.O. Box 929
 311 South Wacker Drive                          Glenview, IL 60025
 Suite 3000                                      312-922-3838
 Chicago, IL 60606                               dkebner@deborahebnerlaw.com
 312-360-6000
 bciarroni@freeborn.com
 sisenberg@freeborn.com

 Jeffrey K. Paulsen                              Nathan Rugg
 William Factor                                  Barack Ferrazzano Kirschbaum & Nagelberg
 The Law Office of William J. Factor, Ltd.       200 West Madison Street
 1363 Shermer Road                               Suite 3900
 Suite 224                                       Chicago, IL 60606
 Northbrook, IL 60062                            312-984-3172
 847-239-7248                                    Nathan.rugg@bfkn.com
 wfactor@factorlaw.com
 jpaulsen@factorlaw.com

 Gregory K. Stern                                Stephen G. Wolfe
 Gregory K. Stern, P.C.                          Office of the U.S. Trustee
 53 West Jackson Blvd.                           219 South Dearborn Street
 Suite 1442                                      Room 873
 Chicago, IL 60604                               Chicago, IL 60604
 312-427-1558                                    312-886-7480
 greg@gregstern.com                              Steve.g.wolfe@usdoj.gov
                                                 ustpregion11.es.ecf@usdog.gov

 Joshua Gross                                    N. Neville Reed
 Sean T. Scott                                   200 West Madison Street
 Mayer Brown LLP                                 Suite 3000
 71 South Wacker Drive                           Chicago, IL 60606
 Chicago, IL 60606                               312-224-1200
 312-701-8771                                    nreid@foxswibel.com
 jgross@mayerbrown.com
 sts@mayerbrown.com




                                               12
           Case 18-31185       Doc 190       Filed 05/15/19 Entered 05/15/19 09:54:12                Desc Main
                                             EXHIBIT C Page 41 of 42
                                             Document

Brad Block

From:                              William Factor <wfactor@wfactorlaw.com>
Sent:                              Monday, May 13, 2019 5:05 PM
To:                                Brad Block
Cc:                                monica@gregstern.com
Subject:                           RE: Deposition of Susan Higinbotham


As I said before, we need dates by tomorrow. Failing that, we will seek a rule to show cause.

From: Brad Block <brad.block@bradblocklaw.com>
Sent: Friday, May 10, 2019 5:15 PM
To: William Factor <wfactor@wfactorlaw.com>
Cc: monica@gregstern.com
Subject: RE: Deposition of Susan Higinbotham

Bill—I don’t want there to be an ambiguity with my communications to you. I don’t think I can set dates for Ms.
Higinbotham’s deposition until the judge sets a date for the hearing on your motion to dismiss (which will occur on
Wednesday of next week). So I don’t think there will be anything of substance to talk about on Tuesday.

Immediately after the hearing, you and I can talk to pick a couple of reasonable dates; I can then talk to Susan and get
back to you on Wednesday or Thursday with a specific date. Obviously, you will need her deposition before the hearing
on your motion to dismiss.

Brad Block

From: Brad Block
Sent: Friday, May 10, 2019 1:44 PM
To: 'William Factor' <wfactor@wfactorlaw.com>
Cc: monica@gregstern.com
Subject: RE: Deposition of Susan Higinbotham

The baby is still in critical condition, so we are going to want to push out the date for a few weeks at least. I also may
need you to take the deposition in a room at Rush Hospital. It would therefore be helpful to know the date the judge is
setting for the motion to dismiss hearing in order to see what dates work.

June 27 is set for hearing on the plan, but that is not an evidentiary hearing—that is to determine if the votes are there
to move forward. I would expect an evidentiary hearing ion the plan to occur in July.

From: William Factor <wfactor@wfactorlaw.com>
Sent: Friday, May 10, 2019 12:46 PM
To: Brad Block <brad.block@bradblocklaw.com>
Cc: monica@gregstern.com
Subject: RE: Deposition of Susan Higinbotham

Brad - I don’t want to discuss dates. I want you to provide me with dates your client is available and if you want until
Tuesday to provide those dates, that is fine. I will expect the dates then and take appropriate action if not forthcoming
by then. Remember, I asked you about this over a week ago.


                                                             1
         Case 18-31185         Doc 190      Filed 05/15/19 Entered 05/15/19 09:54:12                Desc Main
                                            Document      Page 42 of 42
From: Brad Block <brad.block@bradblocklaw.com>
Sent: Friday, May 10, 2019 11:59 AM
To: William Factor <wfactor@wfactorlaw.com>
Cc: monica@gregstern.com
Subject: RE: Deposition of Susan Higinbotham

Bill—You haven’t even seen the amended plan yet, so you don’t know what questions, if any, you will have for Susan.

If you want, I can call you on Tuesday to discuss dates. Today isn’t going to work for me anyway.

Brad Block

From: William Factor <wfactor@wfactorlaw.com>
Sent: Friday, May 10, 2019 11:55 AM
To: Brad Block <brad.block@bradblocklaw.com>
Cc: monica@gregstern.com
Subject: RE: Deposition of Susan Higinbotham

Brad … there is no reason we cannot schedule a time for a deposition now. The deposition also relates to the plan,
which has set dates. We have been stiff armed on discovery since the beginning and if your client will not even suggest
dates, we will have no choice other than to seek court intervention.

From: Brad Block <brad.block@bradblocklaw.com>
Sent: Friday, May 10, 2019 11:52 AM
To: William Factor <wfactor@wfactorlaw.com>
Cc: monica@gregstern.com
Subject: RE: Deposition of Susan Higinbotham

Why don’t we talk about this after the next hearing—when you will have the operative plan and we will know the
hearing date on the motion to dismiss.

Brad

From: William Factor <wfactor@wfactorlaw.com>
Sent: Friday, May 10, 2019 10:10 AM
To: Brad Block <brad.block@bradblocklaw.com>
Cc: monica@gregstern.com
Subject: Deposition of Susan Higinbotham

Brad .. As I discussed with you in court last week, I would like to take Susan Higinbotham’s deposition within the next 2-3
weeks. Please supply some dates.




                                                             2
